Stockton, J.,
dissenting. — I dissent from the foregoing opinion, and from the reasoning by which the majority of the court arrive at the conclusion, that the judgment of the district court should be reversed. I find no authority for holding, that the liability of the wife upon *430her contracts, is not a personal liability; nor for bolding that it extends to, and affects, only ber separate estate. If tbe wife is liable upon ber separate contracts, (as upon a promissory note,) I do not see bow it can, with propriety, be said, that sbe is still prima, faeie unable to contract, and to sue and be sued. So, if tbe wife execute a promissory note, in conjunction with ber husband, I see no sufficient reason wby, in order to render ber liable on sucb contract, it is incumbent on tbe plaintiff to allege and show that it was made in relation to ber separate property, or to tbe expenses of the family, or that it was an obligation, coming within tbe equity of tbe provisions of section 1455 of tbe Code.
Whether tbe change made by the Code, in tbe relations of married women to their separate property, was a wise one or not, I do not undertake to discuss. But, in my opinion, tbe law has cast no sucb burden upon tbe plaintiff, as is placed upon him by tbe opinion and judgment of this court. If tbe defendant would be released from tbe obligation of ber contract, its invalidity should be shown by some other fact, than that of ber being a married woman, at tbe time of its execution. Sucb defence, in our opinion, is insufficient, and tbe judgment of tbe district court should be affirmed.